DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
i) On pages 5 and 7, diagramed formula (A) is either incorrect or not complete.  As diagramed, the ring nitrogen must have a formal positive charge.  On the other hand, if the nitrogen does not carry a formal charge, then the H atom diagramed above it should be deleted.  (Note that a preferred compound, diagramed on page 8, does not depict an H atom associated with the ring nitrogen.)  
ii) On page 6, there is overlap what appears to be an extraneous term: “R2=”.  Furthermore, the third diagramed structure is either incorrect or not complete.  The bonding as depicted would leave a formal charge on the oxygen atom.  Why is this charge not depicted?  Note that while an applicant may be his own lexicographer, applicant may not distort art-recognized terms (in this case, chemical structure nomenclature).  Ex parte Klager, 132 USPQ 203 (POBA 1959).  
iii) On page 7, portions of the diagramed formulas A1-A15 are functionally illegible due to pixilation.  Furthermore, in the definition of R2 in entry A12, the bonding as depicted would leave a formal charge on the oxygen atom.  Why is this charge not depicted?  Note that while an applicant may be his own lexicographer, applicant may Ex parte Klager, 132 USPQ 203 (POBA 1959).  
iv) On page 9, portions of the diagramed formulas B1-B15 are functionally illegible due to pixilation.  
Appropriate correction is required. 

Inventor’s assistance is respectfully requested in correcting any other minor issues which may be present in the specification such as spelling and/or grammatical errors.  

Claim Objections
Claims 30, 31, 42 and 51 are objected to because of the following informalities: the claims do not terminate with a period.  Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).
Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Markush group of formula (A) is unclear because the formula is either incorrect or not complete.  As diagramed, the ring nitrogen must have a formal positive charge.  On the other hand, if the nitrogen does not carry a formal charge, then the H atom diagramed above it should be deleted.  (Note that a preferred compound, diagramed in the specification on page 8, does not depict an H atom associated with the ring nitrogen.)  Due to inventor’s use of non-standard chemical structure nomenclature, the metes and bounds of the Markush group are unclear.  Note that while an applicant may be his own lexicographer, applicant may not distort art-recognized terms (in this case, chemical structure nomenclature).  Ex parte Klager, 132 USPQ 203 (POBA 1959).  
The examiner respectfully suggests deleting the extraneous H atom.  
Furthermore, in claim 29, page 3 of the claim set, the overlap with the last diagram with what appears to be the extraneous term “R2=” makes the diagram unclear.  What is this “R2=” term?  
Finally, in claim 29, also on page 3, the third diagramed structure is either incorrect or not complete.  The bonding as depicted would leave a formal charge on the oxygen atom.  Why is this charge not depicted?  Due to inventor’s use of non-standard Ex parte Klager, 132 USPQ 203 (POBA 1959).  

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Markush group of formula (A) is unclear because the formula is either incorrect or not complete.  As diagramed, the ring nitrogen must have a formal positive charge.  On the other hand, if the nitrogen does not carry a formal charge, then the H atom diagramed above it should be deleted.  (Note that a preferred compound, diagramed in the specification on page 8, does not depict an H atom associated with the ring nitrogen.)  Due to inventor’s use of non-standard chemical structure nomenclature, the metes and bounds of the Markush group are unclear.  Note that while an applicant may be his own lexicographer, applicant may not distort art-recognized terms (in this case, chemical structure nomenclature).  Ex parte Klager, 132 USPQ 203 (POBA 1959).  
The examiner respectfully suggests deleting the extraneous H atom.  
Furthermore, in claim 30, portions of the diagramed formulas A1-A15 are unclear because the diagramed formulas are functionally illegible due to pixilation.  
Finally, the definition of R2 in entry A12, the bonding as depicted would leave a formal charge on the oxygen atom.  Why is this charge not depicted?  Due to inventor’s Ex parte Klager, 132 USPQ 203 (POBA 1959).  

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The preamble of the claim explicitly states that the method synthesizes the compound of claim 29.  However, formula (A) of claim 29 is not the terminal compound of the process of claim 40.  This would appear to be because formula (A) of claim 29 is incorrect.  (Note the 112 rejection of claim 29 above.)  

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Portions of the diagramed formulas B1-B15 are unclear because the diagramed formulas are functionally illegible due to pixilation.  

Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The chemical synthesis depicted is incomplete and thus unclear.  The examiner respectfully suggests that an arrow should appear just before the final product. 

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Antiviral Research (2014), 108, pp. 48-55, cited in the IDS as an author manuscript pp. 1-19.  The reference teaches a tautomer of inventor’s compound . 

Claims 41, 42 and 51 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ultrasonics Sonochemistry (2008), 15(3), pp. 217-221.  The reference teaches inventor’s compound when R is =O (page 218, Scheme 1, compound 6; page 220, Table 1, entry 11, compound 6e).  The reference also teaches inventor’s synthesis (page 218, Scheme 1, compound 6; page 219, column 2, 2.2.11. Compound 6e).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/18/2022